Citation Nr: 0911290	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  03-21 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the Regional Office (RO) committed clear and 
unmistakable error (CUE) in its June 2000 rating decision, 
which established a 30 percent evaluation for post-traumatic 
stress disorder (PTSD) from October 8, 1980 to October 20, 
1996.

(The motion for revision of the July 14, 2004 Board of 
Veterans' Appeals decision based on CUE is the subject of a 
separate Board decision)


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1969.

In July 1981, the RO denied the Veteran's claim for service 
connection for PTSD.  In a May 2000 decision, the Board of 
Veterans' Appeals (Board) found that this rating decision 
contained CUE, and granted service connection for PTSD, 
effective October 8, 1980.  In June 2000, the RO implemented 
the Board's decision granting service connection, and 
assigned a 30 percent rating from October 8, 1980, and a 100 
percent rating effective October 21, 1996.

After the Veteran disagreed with the assignment of a 30 
percent rating from October 8, 1980 to October 21, 1996, the 
RO issued a July 2001 statement of the case (SOC),  and the 
Veteran filed an April 2002 VA Form 9, Appeal to Board of 
Veterans Appeals, as an attempted substantive appeal in 
response to the July 2001 SOC. 

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision in which the RO found that 
the April 2002 VA Form 9 was not a timely substantive appeal 
as to the June 2000 RO decision, and that no timely 
substantive appeal had been filed in response to the July 
2001 SOC.  The RO also confirmed and continued the 30 percent 
rating assigned for PTSD prior to October 21, 1996.

In a July 2004 decision, the Board found that the substantive 
appeal was untimely and that there was no other basis for an 
earlier effective date for the 100 percent rating, to include 
a finding of CUE in the June 2000 decision.

In March 2008, the Court of Appeals for Veterans Claims 
(Court) vacated and remanded that portion of the Board's July 
2004 decision that found no CUE in the June 2000 RO decision, 
and otherwise affirmed the Board's July 2004 decision.

In a June 2008 letter, VA informed the Veteran that the 
attorney who had represented him before the Court was 
retiring, and instructed him that he could represent himself 
or appoint a Veterans service organization or a different 
attorney.  VA told the Veteran that if he did not respond 
within 30 days, it would assume he wanted to represent 
himself.  

In July 2008, the Board received a VA Form 21-22a, appointing 
another attorney as the Veteran's representative.  In August 
2008, the Veteran's attorney wrote that she was withdrawing 
as the Veteran's representative; she declared that she had 
sent notice of her withdrawal to the Veteran.  She did not 
provide reasons for the withdrawal.  In February 2008, the 
attorney submitted a motion to withdraw as representative on 
the grounds that the Veteran had asked her to do so.  Good 
cause for the withdrawal having been shown, the motion has 
been granted.  38 C.F.R. § 20.608(b) (2008).


FINDING OF FACT

The June 2000 rating decision that established a 30 percent 
rating for PTSD from October 8, 1980 to October 20, 1996 was 
not the product of an outcome determinative error.


CONCLUSION OF LAW

The June 2000 RO rating decision does not contain CUE.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(c) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) is 
inapplicable to CUE claims.  Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  As such there is no further 
evidence to be developed and no additional actions required 
to comply with the VCAA.



Analysis

In its July 2004 decision, the Board found that, to the 
extent that the April 2002 VA Form 9 was a petition to reopen 
his claim for a rating higher than 30 percent for PTSD from 
October 8, 1980 to October 21, 1996, such a petition to 
reopen could not provide the basis for an earlier effective 
date because the effective date of that award could be no 
earlier than the April 2002 date of the petition to reopen.  
The Court affirmed this finding.  See Randall v. Peake, No. 
05-1821 (citing Leonard v. Principi, 17 Vet. App. 447,451 
(2004) and Lapier v. Brown, 5 Vet. App. 215, 217 (1993).  

The Court also found that, if the Veteran's April 2002 VA 
Form 9 was a claim for an earlier effective date for the 100 
percent rating for PTSD, it would fail because VA cannot 
adjudicate a freestanding claim for an earlier effective date 
in order to overcome the finality of an unappealed RO 
decision.  See Randall v. Peake (citing Rudd v. Nicholson, 20 
Vet. App. 296, 299-300 (2006).  

Therefore, the only potential basis for an effective date 
earlier than October 21, 1996 for the 100 percent rating for 
PTSD, or for a rating higher than 30 percent for PTSD from 
October 8, 1980 to October 20, 1996, would be a finding of 
CUE in the June 2000 RO rating decision that assigned these 
ratings.  In its July 2004 decision, the Board found that the 
Veteran had not made a claim of CUE with regard to the June 
2000 rating decision.  

In its March 2008 decision, the Court ruled that the Board's 
finding that the Veteran had not made a specific claim of CUE 
in the June 2000 rating decision was not supported with 
sufficient reasons and bases for the conclusion that the 
Veteran had not alleged CUE in the June 2000 decision.  

Previous determinations that are final and binding, including 
decisions of service connection and other matters will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error. Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad- 
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). 

In addition, failure to address a specific regulatory 
provision involves harmless error unless the outcome would 
have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc).

The United States Court of Appeals for the Federal Circuit 
has held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

As an initial step a claimant asserting clear and 
unmistakable error must specify the error.  It is not enough 
to merely assert that there was clear and unmistakable error, 
to make broad-brush allegations of such error, or to assert 
that the evidence was improperly weighed and evaluated.  
Rather, the claim must be raised with some degree of 
specificity.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

As noted by the Court, the Board must read an unrepresented 
claimant's CUE motion sympathetically.  See Andrews v. 
Nicholson, 421 F.2d 1278, 1283 (Fed. Cir. 2005); Canady v. 
Nicholson, 20 Vet. App. 393, 402 (2006).  However, as also 
noted by the Court the specificity requirement must 
nevertheless be met by an unrepresented claimant.

In his April 2002 VA Form 9, the Veteran wrote that, with 
regard to the decision not to assign a rating higher than 30 
percent for PTSD from October 1980 to November 1996, "It is 
my contention that a higher evaluation should be assigned for 
this period of time.  Please review the attached statement 
from my daughter who has observed me these many years.  I 
believe that a higher than 30 percent evaluation is in order 
from 10/80-11/96."  

The attached letter from the Veteran's daughter indicated 
that she had a bachelor's degree in psychology and sociology 
and that she had studied the experiences of servicemen in 
Vietnam generally and that of her father specifically, and 
she gave a detailed description of the Veteran's post-service 
psychiatric symptoms.  In a subsequent, June 2003 VA form 9, 
the Veteran's then representative, a service organization, 
argued that the Veteran's symptoms warranted at least a 70 
percent rating from October 8, 1980 to October 21, 1996.  The 
representative wrote that the Veteran clearly had 
occupational and social impairment, and elaborated on the 
manifestations of the Veteran's psychiatric disability.

In September 2004, the Veteran alleged that there was CUE in 
the Board's July 2004 decision.  He argued that his 
disability should have been rated as at least 50 percent 
disabling from 1980 to October 21, 1996, that PTSD had been 
diagnosed in 1979, and that he did not receive a statement of 
the case until a year after filing a notice of disagreement.  
He attached a statement dated in April 2002 from his 
daughter, and a statement dated in April 2004 from his ex-
wife.

In June 2005, the Veteran alleged that VA had committed CUE 
by sending notice of an "appeal" to the wrong 
representative; this delayed his receipt of notice of the 
decision.  He did not specify the decision, but noted that he 
had had a different representative for the past four years.

In briefing to the Court, the appellant's then representative 
argued that the Board should have treated the April 2002 Form 
9, as a motion for CUE.  She characterized the April 2002 
statement as alleging that the June 2000 decision was 
erroneous because the evidence showed he was entitled to a 
higher rating.

As noted, the Veteran is currently unrepresented.  Although 
he has been represented until recently, the Board has read 
his CUE motion sympathetically, as if he were unrepresented.  
However, for the following reasons, the Board finds that the 
Veteran, as well as his daughter and his then representatives 
on his behalf, have merely made general assertions that there 
was error, without sufficiently specifying the error.

The statements of the Veteran, his daughter, and his then 
representatives do not refer to any particular facts that 
were known at the time that were not before the RO at the 
time of the June 2000 decision, or to error in the RO's 
application of the law and regulations to the facts of the 
case.  They did not argue that a rating higher than 30 
percent was warranted because any specific symptoms warranted 
such a rating under any specific criteria in the regulations 
applicable to rating PTSD during this time period.

While there were some changes made to the criteria applicable 
to rating mental disorders between October 8, 1980 and 
October 21, 1996, there were no changes to the criteria 
applicable to rating PTSD.  See 53 Fed. Reg. 1441 (Jan. 19, 
1988); 54 Fed. Reg. 4281 (Jan. 30, 1989).  Specifically, 
38 C.F.R. § 4.132, Diagnostic Code 9411 was applicable to 
PTSD (referred to as "post-traumatic stress neurosis 
(disorder)" in 38 C.F.R. § 4.132 (1980) and as "post-
traumatic stress disorder" in 38 C.F.R. § 4.132 (1996)), and 
this disability was rated under the General Rating Formula 
for Psychoneurotic Disorders, which did not change between 
1980 and 1996.  

The RO correctly applied the General Rating Formula for 
Psychoneurotic Disorders in effect from October 8, 1980 to 
October 21, 1996 to the relevant facts of the Veteran's case 
in determining the appropriate rating for the Veteran's PTSD 
from October 1980 to November 1996.  Neither the Veteran, nor 
his daughter or then representative on his behalf, have 
argued that the RO applied the incorrect version of 
applicable rating criteria.  Nor have they argued that a 
different rating was warranted based on the application of 
the correct rating criteria to any specific facts.  Rather, 
they have simply argued generally that a higher rating was 
warranted without specifying the reasons that such a rating 
would be warranted under the regulations in effect and the 
facts as known at the time.

While the April 2002 statement was obviously intended to 
dispute the assigned evaluation, the argument centered on a 
disagreement as to how the RO had weighed the evidence.  The 
Veteran sought to submit additional argument and evidence as 
to the severity of his disability, but CUE can only be found 
on the basis of the evidence of record at the time of the 
decision being challenged.

The Veteran's September 2004 statement alleges CUE in the 
prior Board decision, but again only disputes the way the 
evidence was weighed.  It also appears to make arguments with 
regard to the timeliness of the substantive appeal, but that 
issue, as discussed above, has been finally decided.  The 
June 2005 statement contains similar arguments and similarly 
does not allege CUE in June 2000 decision.

The arguments of the Veteran and of his daughter and then 
representative on his behalf are, at most, a simple 
disagreement as to how the facts were weighed or evaluated.  
In the absence of any specific argument that the criteria 
applicable to rating PTSD between October 8, 1980 and October 
21, 1996 were incorrectly applied when the RO determined the 
rating for this time period in its June 2000 decision, or 
that the facts, as they were known at the time, were not 
before the RO when it rendered its June 2000 decision, the 
Veteran has not reasonably raised a valid claim of CUE and 
there is no obligation on the part of the Board to adjudicate 
such a claim.  See Fugo, 6 Vet. App. at 45. 

For the foregoing reasons, the Veteran's motion for a 
revision of the RO's June 2000 decision on the grounds of CUE 
must be denied.


ORDER

The June 2000 rating decision that assigned a 30 percent 
rating from October 8, 1980 to October 21, 1996 was not the 
product of CUE; the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


